In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-456 CV

____________________


IN RE BRIAN CONNOR




Original Proceeding



MEMORANDUM OPINION
 On October 23, 2008, relator Brian Connor filed a petition for writ of mandamus, in
which he asserts a denial of his right to speedy trial.  We may grant mandamus relief only if
relator demonstrates that the act sought to be compelled is purely ministerial, and that relator
has no other adequate legal remedy.  See State ex rel. Court of Appeals for the Fifth Dist., 34
S.W.3d 924, 927 (Tex. Crim. App. 2001).  A direct post-conviction appeal is adequate to
address claims concerning the right to a speedy trial.  See Ex parte Delbert, 582 S.W.2d 145,
146 (Tex. Crim. App. 1979); Ordunez v. Bean, 579 S.W.2d 911, 913-14 (Tex. Crim. App.
1979).
	Relator has not shown that he is entitled to the relief sought.  Accordingly, we deny
the petition for writ of mandamus.
	WRIT DENIED.
								PER CURIAM
Opinion Delivered November 6, 2008

Before Gaultney, Kreger, and Horton, JJ.